UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):July 28, 2009 (Exact Name of Registrant as Specified in its Charter) Delaware 1-7201 33-0379007 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 801 17th Avenue South Myrtle Beach, South Carolina (Address of principal executive offices) (Zip Code) (843) 448-9411 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information in this Form 8-K and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 2.02. Results of Operations and Financial Condition On July 28, 2009, AVX Corporation issued a press release announcing its consolidated financial results for the quarter ended June 30, 2009.A copy of this press release is furnished with this Form 8-K as Exhibit 99.1 and is incorporated herein by reference. That press release may contain statements that are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are based upon the current beliefs and expectations of AVX’s management and are subject to significant risks and uncertainties.These risks and uncertainties could cause our results to differ materially from those set forth in such forward-looking statements.Such risks and uncertainties are described in our Annual Report on Form10-K for the year ended March 31, 2009 filed with the Securities and Exchange Commission and available at the Securities and Exchange Commission’s internet site (www.sec.gov), to which reference is hereby made. Item 9.01.Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d) The following exhibit is included with this Report: EX. 99.1Press Release issued by AVX Corporation, dated July 28, 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 28, 2009 AVX CORPORATION By: /s/ Kurt P. Cummings Name: Kurt P. Cummings Title: Vice President, Chief Financial Officer, Treasurer and Secretary
